t c memo united_states tax_court melton r boone and geraldine r boone petitioners v commissioner of internal revenue respondent docket no filed date melton r boone and geraldine r boone pro sese horace crump for respondent memorandum findings_of_fact and opinion scott judge respondent determined deficiencies in petitioners' federal income taxes and additions to tax for the taxable years through as follows - additions to tax_year deficiency sec_6651 dollar_figure dollar_figure big_number big_number big_number all issues but one have been settled or conceded by the parties the only issue remaining for decision is whether petitioners are liable for additions to tax under sec_6651 for failure_to_file timely federal_income_tax returns for the years through findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and the exhibits attached thereto are incorporated herein by reference petitioners husband and wife were residents of crestview florida at the time they filed their petition in this case sometime between and the time of trial melton r boone petitioner experienced brain hemorrhaging as a result he could not safely drive and his son melton r boone jr drove with respect to whether petitioner's civil service retirement income is taxable the parties agreed to be bound by the veterans' administration's disability determination petitioners conceded that respondent's determination of their schedule c income for through is correct finally petitioners conceded at trial that they are liable for the addition_to_tax for failure_to_file a timely return under sec_6651 for all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated - him to and from his regular work as d p manager for the city of pembroke pines florida during each of the years in issue petitioners requested and respondent granted an extension of time for them to file their federal_income_tax return for each of the years through not having received returns from petitioners for through on date respondent prepared and filed substitute returns for them for each of these years on date the internal_revenue_service center in atlanta received purported copies of federal_income_tax returns from petitioners that had been prepared by petitioner for the years through the return was dated date the return was dated date and the return was dated date although each return claimed that petitioners were due a refund petitioner who was a part-time income_tax_return_preparer did not contact the internal_revenue_service irs to determine why the refunds were never received for the taxable years through in the notice_of_deficiency respondent determined that petitioners are liable for additions to tax under sec_6651 for failing to file a timely federal_income_tax return for each of the years through opinion sec_6651 imposes a 5-percent-per-month addition_to_tax not to exceed percent for failure_to_file a timely return unless the taxpayer establishes the failure did not - result from willful neglect and the failure was due to reasonable_cause willful neglect has been interpreted to mean a conscious intentional failure or reckless indifference 469_us_241 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time id pincite petitioners were granted automatic 4-month extensions of time within which to file their and federal_income_tax returns the returns were due on date date and date respectively sec_1_6081-4 income_tax regs purported copies of the returns were not received by the atlanta internal_revenue_service center until date petitioner testified that he mailed their and tax returns on date date and date respectively he contends that the returns were timely filed because they were deposited with proper postage in a mailbox outside the main post office in perrine florida each year within the extended filing periods allowed he then argues that once the returns were placed in the u s postal service mailbox petitioners' responsibility for their delivery ended as to what may have happened to the returns petitioner speculates that the mailbox was tampered with by vandals or thieves vandals unbolted the mailbox from its base and took the mail - postal employees stole the mail or the irs lost or misfiled the returns because of its ineptitude to say the least we regard such speculations as farfetched and unreliable moreover we think it is highly improbable that the returns allegedly deposited with the u s postal service in late may for successive years would not have been delivered to the irs or that each return was lost or misplaced by the irs petitioner also offered his son's testimony in an effort to corroborate his own to show that petitioners timely filed their returns for each year petitioner and his son testified that petitioners' federal_income_tax return for each of the years in issue was mailed during their drive home from work but the son later testified that the returns were mailed late at night when asked by the court to reconcile the two seemingly conflicting statements the son admitted that he did not remember the specific circumstances surrounding the mailing of petitioners' returns however the son testified that his returns for through which he thought were mailed at the same time petitioners' returns for these years were mailed were timely received by the irs respondent's position is that petitioners have failed to prove that their returns for the years in issue were timely filed we agree sec_7502 provides that the date of the u s postmark stamped on the cover in which a return is filed is deemed the - date the return was filed if the postmark date is within the period for filing the return and the return is delivered after the date it was required to be filed if no evidence establishes the postmark date of a return the date the return was delivered is the date the return was filed here petitioners provided no evidence of a u s postmark consequently sec_7502 is not applicable it has been held however that sec_7502 does not displace the common_law presumption of delivery the mailbox rule 966_f2d_487 9th cir cf 71_f3d_850 11th cir under the common_law mailbox rule the proper mailing of a return gives rise to a rebuttable_presumption of delivery anderson v united_states supra pincite when a taxpayer is unable to produce documentary_evidence that a return was mailed we have allowed indirect credible_evidence to prove the date of postmark see 92_tc_793 accepting testimony of a postmistress who affixed the postmark to the envelope containing the return affd 909_f2d_1155 8th cir by contrast petitioners in this case have not produced credible_evidence that their returns were timely mailed and postmarked we are not persuaded by petitioner's self-serving testimony we think it is significant that petitioner failed to inquire about the refunds claimed on the returns it seems improbable to us that if petitioners had - filed returns showing refunds due for through petitioner an income_tax_return_preparer would not have made certain that the refunds were received in addition we do not find the testimony of petitioners' son credible as to whether or when they mailed their returns for the years in issue his testimony was contradictory and uncertain it is unlikely that petitioners' returns were mailed at the same time as and along with their son's returns for through because their son's returns were apparently received by the irs accordingly we conclude that petitioners did not file any federal_income_tax returns for the years through other than the copies of the returns received by respondent on date they of course were untimely filed next we consider whether petitioners have shown that they had reasonable_cause for filing their and tax returns late continuous illness or incapacity may constitute reasonable_cause if the taxpayer establishes that he was so ill that he was unable to file a tax_return 16_tc_893 respondent contends that petitioner was not so ill during the years in issue that he could not have filed the returns on time at some point after petitioner experienced a brain hemorrhage and was unable to perform some of the tasks associated with daily living such as safely driving an automobile - however he presented no evidence suggesting that he was so ill during those years that he was unable to file a return to the contrary petitioner was regularly employed by the city of pembroke pines and worked as an income_tax_return_preparer during the years through he even stated at trial that he was physically able to file a return during those years in issue while we are sympathetic to petitioner's physical condition during the years through we are unable to find that he was so ill that he could not file a return consequently we hold that petitioners have not shown they had reasonable_cause for failing to file their federal_income_tax returns in a timely manner having found that petitioners did not file timely federal_income_tax returns for through and that there was no reasonable_cause for their failure to do so it follows that they are liable for the additions to tax under sec_6651 therefore it is not necessary to decide whether their failure was due to willful neglect united_states v boyle u s pincite to reflect the foregoing decision will be entered under rule
